DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status

This action is in response to applicant filed on 09/29/2020. Claims 1-17 are pending for examination.	

Claim Objections
Claim 6 objected to because of the following informalities:  Claims 6 has a “ ” ” where it seem to go a “ : ”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denso (JP 2016-045714) (machine translation will be provided and rely on for the rejection).

Regarding claim 1: Denso disclose a driver state determination apparatus for use in an automobile (abstract), the driver state determination apparatus comprising: 
Circuitry (Fig. 2) configured to: 
recognize whether a voluntary function of the driver works normally to predict occurrence of an abnormality of the driver (¶0009: If an abnormality occurs in the driver, it appears as a change in the behavior of the driver itself, and also as a change in the behavior of the vehicle operated by the driver. In this case, in the state where the instability behavior of the self vehicle has arisen in addition unusually [the action of a driver](hence voluntary function), it is thought that danger is higher than the state where the action unusual chisel of the driver has arisen. And ¶0049: unstable behavior is a direct consequence of the driver being unable to execute his voluntary function during driving)); and 
recognize that an involuntary function of the driver does not work normally on condition that the involuntary function remains in an abnormal state for at least a specified time (¶0008 and ¶0033-0046: determining abnormal posture, ¶0042-0043: head shacking, and ¶0044-0045: white eye determination) 
wherein on condition that the voluntary function does not work normally, reduce the specified time required to recognize whether the involuntary function works normally (¶0008-0009 & ¶0047-0051.

Regarding claim 2: Denso disclose the driver state determination apparatus according to claim 1, wherein the circuitry is further configured to: 
recognize whether a first voluntary function of the driver works normally (¶0047-0051: acceleration, abnormal approaching to a vehicle); and 
(¶0047-0051: wobbling travel), 
on condition that the first voluntary function is not working normally, change determination criteria for recognition of the second voluntary function and/or the specified time for the involuntary function recognition (¶0047-0051), and 
on condition that the second voluntary function does not work normally, change the specified time for the involuntary function recognition (¶0047-0051).

Regarding claim 4: Denso disclose the driver state determination apparatus according to claim 2, wherein the circuitry is further configured to: 
check whether steering of the automobile is wobbling or whether speed of the automobile is unstable, wherein, on condition that one of these conditions is met, determine that the second voluntary function is not working normally (¶0047-0051).

Regarding claim 6: Denso disclose the driver state determination apparatus according to claim 2, wherein the circuitry is further configured to” 
on condition that the first voluntary function is not working normally, reduce a threshold used to determine the abnormality of the second voluntary function (¶0047-0051).

Regarding claim 7: Denso disclose the driver state determination apparatus according to claim 2, wherein the circuitry is further configured to: on condition that at least one of the first (¶0047-0052).

Regarding claim 8: Denso disclose the driver state determination apparatus according to claim 2, wherein the circuitry is further configured to, before outputting automated driving control signals, orally or visually give the driver a warning (¶0064-0065).

Regarding claim 9: Denso disclose the driver state determination apparatus according to claim 8, on condition that the driver makes an appropriate response to the warning, the circuitry is further configured to refrain from outputting automated driving control signals (¶0064-0065).

Regarding claim 10: Denso disclose the driver state determination apparatus according to claim 7, wherein the circuitry is further configured to, after outputting control signals, orally or visually give the driver a warning (¶0068).

Regarding claim 11: Denso disclose the driver state determination apparatus according to claim 2, wherein the specified time for the involuntary function recognition when the first voluntary function is not working normally is less than when the only second voluntary function is not working normally (¶0047-0051).

Regarding claim 12: Claim 12 recite a method with the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.

Regarding claim 13: Claim 13 recite a method with the functional limitation of claim 2 and therefore is rejected for the same reasons of claim 2.

Regarding claim 14: Claim 14 recite a method with the functional limitation of claim 7 and therefore is rejected for the same reasons of claim 7.

Regarding claim 15: Claim 15 recite A non-transitory computer readable storage including computer readable instructions that when executed by a controller cause the controller to execute a driver state determination method for a driver in a vehicle,(abstract and Fig. 2) performing a method with the functional limitation of claim 12 and therefore is rejected for the same reasons of claim 12.

Regarding claim 16: Claim 16 recite a method with the functional limitation of claim 2 and therefore is rejected for the same reasons of claim 2.

Regarding claim 17: Claim 17 recite a method with the functional limitation of claim 7 and therefore is rejected for the same reasons of claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denso (JP 2016-045714) in view of Johns (US 200196/0034796).

Regarding claim 5: Denso disclose the driver state determination apparatus according to claim 2. Further, it disclose checking whether the constancy of the head is maintained on the basis of the image capturing result of the internal camera (¶0042-0043) but does not explicitly disclose determine whether vestibulo-ocular reflex is normal, and, if not, determine that the second voluntary function is not working normally. However, vestibulo-ocular reflex is a well knowon option in the art of determining driver attention as evidence by Johns where it teaches vestibule-ocular reflex as a parameter to determine driver attention level (¶0015-0022).
Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of determine whether vestibulo-ocular reflex is normal, and, if not, determine that the second voluntary function is not working normally, in view of the teaching of Johns since having a limited universe of potential options (parameter to determine driver attentiveness), the selection of any particular option (vestibule-ocular reflex) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 .
	



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689